Case: 17-14150        Date Filed: 10/15/2019       Page: 1 of 29


                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-14150
                               ________________________

                          D.C. Docket No. 2:14-cv-01334-RDP

JENNY CONNELL SMITH,

                                                                       Plaintiff - Appellant,

                                             versus

HAYNES & HAYNES P.C.,
ALICIA K. HAYNES,
KENNETH D. HAYNES,


                                                                     Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (October 15, 2019)

Before TJOFLAT and NEWSOM, Circuit Judges, and ANTOON,* District Judge.


       *
          The Honorable John Antoon II, United States District Judge for the Middle District of
Florida, sitting by designation.
                   Case: 17-14150        Date Filed: 10/15/2019      Page: 2 of 29


ANTOON, District Judge:

         Plaintiff Jenny Smith, a legal assistant, brought this suit against the law firm

of Haynes & Haynes P.C. and the firm’s named partners, Alicia Haynes and

Kenneth Haynes. 1 In her Amended Complaint, Smith asserted claims against

Defendants for unpaid overtime and retaliation under the Fair Labor Standards Act

of 1938 (FLSA), breach of contract, and slander. The district court granted two

motions for summary judgment in favor of Defendants. In its first summary

judgment ruling, the district court determined that the overtime, breach of contract,

and slander claims were barred by the doctrine of judicial estoppel. In the

second—addressing Smith’s retaliation claim—the district court concluded that

Defendants’ alleged conduct did not constitute adverse action and was not

attributable to Defendants.

         Smith now appeals. We affirm the grant of summary judgment on the

retaliation claims, but we vacate the summary judgment on the judicial estoppel

defense on the authority of Slater v. U.S. Steel Corp., 871 F.3d 1174 (11th Cir.

2017) (en banc) (“Slater II”), a case decided after the district court’s judicial

estoppel ruling.

         I. Factual and Procedural Background



         1
             Because the named partners have the same last name, we refer to them by their first
names.
                                                   2
              Case: 17-14150    Date Filed: 10/15/2019    Page: 3 of 29


      Smith worked for Defendants during two separate time periods. Her first

term of employment was from December 2000 until April 2009. During that time,

Smith was a regular, salaried employee. In July 2011, Smith began her second

term of employment with Defendants. This time, she was hired as an hourly,

“contract employee.” Although Defendants designated her a contract employee,

Smith worked eight hours a day, “Monday through Friday with an hour off for

lunch” and “no benefits.” Smith became dissatisfied. On several occasions, she

asked Defendants to modify the terms of her employment to include payment for

overtime. But Defendants did not change Smith’s terms of employment, and in

December 2012 Smith again left her job with Defendants.

      In April 2011—three months before Smith began her second stint with

Defendants—an attorney filed a voluntary Chapter 13 bankruptcy petition on

Smith’s behalf. “Chapter 13 allows a portion of a debtor’s future earnings to be

collected by a trustee and paid to creditors. A Chapter 13 debtor does not receive a

discharge of his debts; rather, the debtor is allowed to extend or reduce the balance

of his debts through a plan of rehabilitation.” Burnes v. Pemco Aeroplex, Inc., 291

F.3d 1282, 1284 n.1 (11th Cir. 2002), overruled on other grounds by Slater II.

      In her initial bankruptcy schedules, Smith was asked to list “[o]ther

contingent and unliquidated claims of every nature.” To that prompt, Smith

responded, “none.” Nothing in the record suggests that this answer was untrue. In


                                          3
             Case: 17-14150     Date Filed: 10/15/2019   Page: 4 of 29


August 2011, approximately one month after Smith resumed working for

Defendants, the bankruptcy court confirmed Smith’s Chapter 13 Plan, which

provided for 100% payment to her unsecured creditors. And in January 2013—one

month after Smith’s employment with Defendants ended—the bankruptcy court

dismissed Smith’s Chapter 13 case for failure to make the payments required under

the Plan.

      In July 2014, attorney Russell Parker filed this lawsuit on Smith’s behalf.

The initial Complaint—signed only by Parker—contained a single claim for

unpaid overtime under the FLSA. The Complaint asserted that Smith was

misclassified as a “contract employee” and was not paid overtime at the time-and-

a-half rate required by the FLSA. In support of that contention, the Complaint

specifically alleged that “[d]uring and after her employment, [Smith] spoke with

her employers on multiple occasions about being misclassified and not being paid

the overtime pay she was entitled to” and that “[d]espite [Smith’s] complaints,

Defendants did not correct [Smith’s] misclassification or award her the overtime

[pay] she was owed.”

      Defendants knew that Smith had filed a Chapter 13 bankruptcy petition.

And after Smith filed this action, Defendants checked the bankruptcy court filings.

Those records revealed that Smith never amended her bankruptcy schedules to

include her request for overtime as a contingent or unliquidated claim. Armed


                                         4
              Case: 17-14150    Date Filed: 10/15/2019    Page: 5 of 29


with that information, Defendants consulted attorney John Saxon, another

employment lawyer, on how to best use it against Smith. Saxon recognized that

Smith’s failure to include her FLSA overtime claim on the bankruptcy schedule

might give rise to a judicial estoppel defense. Saxon, who had over forty years of

legal experience, suggested that he meet with Parker, whom he had formerly

mentored. Defendants agreed.

      Parker accepted Saxon’s invitation, and the two lawyers met at Saxon’s

office on August 4, 2014. Unbeknownst to Saxon, Parker electronically recorded

the conversation. The meeting began with Saxon advising Parker that in the future,

before filing cases against other lawyers, Parker should attempt to settle, “because

it’s embarrassing” for a law firm to get sued. Saxon then told Parker that Parker

had “a serious and fatal judicial estoppel problem” with the case because of

Smith’s failure to disclose her overtime claim to the bankruptcy court.

      Saxon further informed Parker that Smith had a potentially embarrassing

medical condition and that she had borrowed money from Defendants and not

repaid the loans. He also mentioned that Smith had done work for other lawyers

while being paid by Defendants. Ultimately, Saxon told Parker that if Smith

insisted on pursuing the case in the face of her “judicial estoppel problem,” the

issue would be brought to the court’s attention and “there [would] be

counterclaims for three different matters”—“stealing time,” tortious interference,


                                          5
              Case: 17-14150      Date Filed: 10/15/2019   Page: 6 of 29


and the unpaid loans. The gist of Saxon’s message was that Parker should

persuade Smith to voluntarily dismiss the lawsuit and that if she did not do so,

Defendants would file defenses and counterclaims against her. As the meeting

ended, Parker told Saxon that he would get back to him within 48 hours.

      The individual Defendants, their lawyers, and the principal witnesses in this

case were all legal professionals engaged in assisting employees with grievances

against their employers. And they were all members of NELA-AL, the Alabama

affiliate of the National Employment Lawyers Association. NELA-AL is an

organization of Alabama employment lawyers who primarily represent plaintiff-

employees in litigation against their employers. With NELA-AL membership

come the benefits of continuing education programs, opportunities to discuss

litigation strategy, and social events.

      Saxon’s conversation with Parker spawned a spate of filings. Just two days

after that conversation, Barry Frederick and Brandi Frederick (the Frederick firm)

filed a Notice of Appearance for Smith. The notice explained that the Frederick

firm was representing Smith because of the “retaliatory personal attacks” the

Defendants had “initiated and orchestrated.” Attached to the notice was a letter

from NELA-AL’s president, attorney Henry F. Sherrod III. In that letter, Sherrod

informed Parker: “Because you are in litigation with two of our members and their

firm, the board [of NELA-AL] has decided to suspend your membership until the


                                           6
              Case: 17-14150       Date Filed: 10/15/2019   Page: 7 of 29


completion of the lawsuit. I am sure you understand the decision.” Parker then

filed a motion to withdraw his representation of Smith.

      The Frederick firm also filed a motion for an expedited scheduling

conference. The stated purpose of that request was to seek court intervention to

stem Defendants’ attacks on Smith and Parker. In support of the relief sought, the

motion claimed that the retaliatory conduct of Saxon and Sherrod rendered them

additional potential defendants.

      The same day, Saxon filed an answer and affirmative defenses on behalf of

Defendants. In the Answer, Defendants denied Smith’s assertion that she had

spoken to them during her employment about her classification and her request for

overtime pay. And two of the affirmative defenses vaguely referred to judicial

estoppel. The Second Defense stated, “To the extent the defenses of res judicata,

judicial estoppel and collateral estoppel become applicable in this matter[],

Defendants assert them in this case.” And the Eighth Defense stated that

“[Smith’s] claims are barred by the doctrine of accord and satisfaction, full

payment, estoppel, judicial estoppel, and waiver.” The district court entered an

order granting Parker’s Motion to Withdraw and denying Smith’s Motion for

Expedited Scheduling Conference.

      As promised, Saxon filed a “Motion for Judgment on the Pleadings or for

Summary Judgment” seeking a judgment based on the judicial estoppel defense.


                                            7
              Case: 17-14150     Date Filed: 10/15/2019    Page: 8 of 29


And within hours, the Frederick firm filed an Amended Complaint on Smith’s

behalf. The Amended Complaint reasserted the FLSA overtime pay claim and

added claims for FLSA retaliation, breach of contract, and slander. The retaliation

claims were based on Saxon’s threats to file counterclaims and NELA-AL’s

suspension of Parker. Notably absent from the Amended Complaint was the

allegation that Smith, while working for Defendants, had complained about being

misclassified and not receiving overtime pay. Instead, the Amended Complaint

stated that Smith did not know that she was misclassified and entitled to overtime

until after she left employment with Defendants. Before the district court ruled on

the Motion for Judgment on the Pleadings or for Summary Judgment, Saxon filed a

“Motion to Dismiss, Motion for Judgment on the Pleadings, and Renewed Motion

for Summary Judgment” and supporting memorandum of law, again asserting

judicial estoppel. This motion superseded the first motion.

      In response to that motion, Smith filed a declaration—sworn under penalty

of perjury—in which she attested, “During the entire time I worked for

[Defendants], I was not aware I was entitled to overtime pay for hours worked over

40 per week.” The Declaration also stated that Smith first learned she had a claim

for misclassification and overtime pay in March 2014 when communicating with

the IRS; that she “did not intend to mislead the court or [her] creditors in [her]

Chapter 13 Bankruptcy”; and that she “did not intentionally omit the information


                                           8
               Case: 17-14150        Date Filed: 10/15/2019      Page: 9 of 29


about this potential claim against Defendants from [her] bankruptcy forms, because

[she] did not know about it before [her] bankruptcy case ended.”

       Treating Defendants’ motion as one for summary judgment, the district court

issued a Memorandum Opinion and Order denying the motion as to Smith’s

retaliation claim but granting it as to her other three claims against Defendants.

The district court concluded that Smith’s overtime, breach-of-contract, and slander

claims were barred by judicial estoppel because Smith failed to inform the

bankruptcy court of her claims against Defendants. 2 The district court additionally

found that the inconsistencies between Smith’s unsigned Complaint and her

unsigned Amended Complaint constituted another basis warranting application of

judicial estoppel. Thus, the district court dismissed all claims except the FLSA

retaliation claim.

       Following a period of discovery, Defendants filed a motion for summary

judgment on the remaining claim for retaliation. Following a hearing on that

motion, the district court issued another Memorandum Opinion and Order granting

summary judgment in favor of Defendants. In doing so, the district court

concluded that neither Saxon’s oral threats to Parker regarding filing counterclaims

nor NELA-AL’s suspension of Parker constituted adverse action because the acts



       2
          The court also determined that Smith’s slander claim was barred by the absolute
litigation privilege.
                                                9
             Case: 17-14150     Date Filed: 10/15/2019   Page: 10 of 29


would not “have ‘dissuaded a reasonable worker from making or supporting a

charge’ against the employer.” Moreover, the district court determined that the

suspension from NELA-AL was not attributable to Defendants.

      On appeal, Smith does not challenge the district court’s dismissal of her

slander claim. She does, however, appeal the ruling on her overtime and breach of

contract claims, arguing that the district court erroneously applied the doctrine of

judicial estoppel. She also appeals the district court’s summary judgment in favor

of Defendants on her FLSA retaliation claim.

      II. Standard of Review

      “Generally, we review the granting of summary judgment de novo, and the

district court’s findings of fact for clear error.” Robinson v. Tyson Foods, Inc., 595

F.3d 1269, 1273 (11th Cir. 2010). “Summary judgment is appropriate if the record

shows no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law.” Talavera v. Sch. Bd. of Palm Beach Cty., 129 F.3d

1214, 1216 (11th Cir. 1997) (quoting Scala v. City of Winter Park, 116 F.3d 1396,

1398 (11th Cir. 1997)).

      Application of the summary judgment standard of review is straightforward

as to the district court’s second ruling disposing of Smith’s FLSA retaliation claim.

But “we review the district court’s application of judicial estoppel for abuse of

discretion.” Robinson, 595 F.3d at 1273. This is true even though the district


                                          10
             Case: 17-14150     Date Filed: 10/15/2019    Page: 11 of 29


judge treated the underlying motion as a motion for summary judgment. See id. In

explaining why this is so, the D.C. Circuit in Marshall v. Honeywell Technology

Systems, Inc., 828 F.3d 923 (D.C. Cir. 2016), noted:

      Ordinarily we review a district court’s grant of summary judgment de
      novo. A large majority of the courts of appeals, heeding the Supreme
      Court’s description of judicial estoppel as “an equitable doctrine
      invoked by a court at its discretion,” have adopted an abuse-of-
      discretion standard rather than de novo review . . . . De novo review
      would displace the discretion of the district court to apply judicial
      estoppel with the discretion of the appellate court to do so. We see no
      sense in this. We therefore join the majority of circuit courts in holding
      that the standard of review in this sort of case is abuse of discretion.

828 F.3d at 927–28 (footnote and citations omitted).

      Among the appellate decisions cited by the Marshall court on this point was

Talavera. In Talavera, this circuit noted that “the language in the few Eleventh

Circuit cases involving judicial estoppel is consistent with abuse of discretion

review.” 129 F.3d at 1216 (citation omitted); accord Slater II, 871 F.3d at 1180

n.4; Robinson, 595 F.3d at 1273. Thus, the district court’s order applying judicial

estoppel is reviewed for abuse of discretion.

      “An abuse of discretion occurs if the judge fails to apply the proper legal

standard or to follow proper procedures in making the determination or bases an

award . . . upon findings of fact that are clearly erroneous.” Mut. Servs. Ins. Co. v.

Frit Indus., Inc., 358 F.3d 1312, 1322 (11th Cir. 2004) (quoting Coastal Fuels

Mktg., Inc. v. Fla. Express Shipping Co., Inc., 207 F.3d 1247, 1252 (11th Cir.


                                          11
             Case: 17-14150     Date Filed: 10/15/2019    Page: 12 of 29


2000)); see also Robinson, 595 F.3d at 1273 (“An abuse of discretion review

requires us to ‘affirm unless we find that the district court has made a clear error in

judgment, or has applied the wrong legal standard.’” (quoting United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc))).

      III. Discussion

             A. Judicial Estoppel

      We first address the district judge’s ruling that judicial estoppel bars Smith’s

overtime and breach of contract claims. Judicial estoppel is an equitable defense to

a civil action “intended to protect courts against parties who seek to manipulate the

judicial process by changing their positions to suit the exigencies of the moment.”

Slater II, 871 F.3d at 1176. Because it is “an equitable doctrine, judicial estoppel

should apply only when the plaintiff’s conduct is egregious enough that the

situation ‘demand[s] equitable intervention.’” Id. at 1187 (quoting Hazel-Atlas

Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 248 (1944)). And the doctrine

“should not be applied when the inconsistent positions were the result of

‘inadvertence[] or mistake.’” Slater II, 871 F.3d at 1181 (alteration in original)

(quoting Johnson Serv. Co. v. Transamerica Ins. Co., 485 F.2d 164, 175 (5th Cir.

1973)).

      1. Inconsistency Between Bankruptcy Omission and District Court Filings

      Judicial estoppel is frequently raised—as it was in this case—against district


                                          12
               Case: 17-14150        Date Filed: 10/15/2019       Page: 13 of 29


court plaintiffs who had earlier sought bankruptcy protection.3 In the Eleventh

Circuit, a party asserting judicial estoppel must prove just two things—that the

plaintiff: “(1) took a position under oath4 in the bankruptcy proceeding that was

inconsistent with the plaintiff’s pursuit of the civil lawsuit and (2) intended to

make a mockery of the judicial system.” Id. at 1180. The doctrine does not

require a showing that the adverse party relied on the inconsistent statement or was

injured by it. In fact, defendants invoking the defense often have no interest in the

bankruptcy proceeding in which the plaintiffs took the prior inconsistent position,

except to use it to invoke judicial estoppel as a defense in the district court. And

though the defense is usually raised by civil suit defendants, the doctrine’s purpose

is to protect the integrity of the court. Burnes, 291 F.3d at 1286.

       “When an individual files for bankruptcy, [s]he must file sworn disclosures

listing h[er] debts and h[er] assets, including any pending civil claims . . . .” Slater

II, 871 F.3d at 1176; see 11 U.S.C. § 521(a)(1)(B)(i). That “duty to disclose is a

continuing one that does not end once the forms are submitted to the bankruptcy



       3
           Roughly 83% of the 237 cases in the Eleventh Circuit—including cases in the circuit,
district, and bankruptcy courts—between 2002 and February 22, 2016, that cited Burnes v.
Pemco Aeroplex, Inc., 291 F.3d 1282 (11th Cir. 2002), or Barger v. City of Cartersville, 348
F.3d 1289 (11th Cir. 2003), for judicial estoppel purposes arose in the bankruptcy context. See
Slater v. U.S. Steel Corp., 820 F.3d 1193, 1251–56 app. II (11th Cir. 2016) (“Slater I”) (Tjoflat,
J., concurring).
         4
           The requirement that the prior inconsistent statement be made under oath is not
“inflexible or exhaustive.” Burnes, 291 F.3d at 1286. More important than whether statements
are under oath is whether they are intended to mislead and deceive the court.
                                                13
             Case: 17-14150      Date Filed: 10/15/2019    Page: 14 of 29


court; rather, a debtor must amend h[er] financial statements if circumstances

change.” Ajaka v. BrooksAmerica Mortg. Corp., 453 F.3d 1339, 1344 (11th Cir.

2006) (quoting Burnes, 291 F.3d at 1286). Under the law of this circuit, the duty

to amend applies to Chapter 13 petitioners even after confirmation of the

petitioner’s plan. See Robinson, 595 F.3d at 1274 (holding that under binding

precedent of this circuit, the Chapter 13 debtor “had a statutory duty to amend her

schedule of assets to reflect her claims against” a defendant in a later civil suit

where those claims arose after confirmation of her plan).

      Courts consider the omission of a legal claim from a bankruptcy asset

schedule to be a denial that the claim exists. And a complaint in district court

seeking damages on the same claim is considered an assertion that the claim does

indeed exist. Slater II, 871 F.3d at 1176. By failing to disclose a pending district

court claim to the bankruptcy court, a plaintiff is thus deemed to be taking

inconsistent positions. Id. And that inconsistency can satisfy the first prong of the

judicial estoppel test. Under those circumstances, it is presumably the bankruptcy

court that is being deceived and its proceedings that are being manipulated, but

judicial estoppel can nonetheless be raised as a defense in the district court.

      Before this circuit’s decision in Slater II, the bar for successful invocation of

judicial estoppel in these cases was exceedingly low. A mere showing that the

plaintiff knew about the claim or had a potential benefit in not disclosing it


                                           14
              Case: 17-14150     Date Filed: 10/15/2019    Page: 15 of 29


triggered an inference that the plaintiff had, in fact, calculated “to deceive the court

and manipulate the proceedings,” making a mockery of the judicial system (“the

Burnes-Barger inference”). Slater II, 871 F.3d at 1183; see Burnes, 291 F.3d

1282; Barger v. City of Cartersville, 348 F.3d 1289 (11th Cir. 2003). The

inference was sufficient—it was not necessary for the proponent of application of

the doctrine to show that the plaintiff had actual intent to deceive or manipulate.

      Not surprisingly, reliance on the Burnes-Barger inference sometimes

produced perverse results. District court defendants received the windfall of

escaping liability; creditors were denied the benefit of the claim as a bankruptcy

estate asset; and bankruptcy courts were stripped of their discretion to determine

the effect of the failure to disclose. See Slater I, 820 F.3d at 1210 (Tjoflat, J.,

concurring). The only winners were the district court defendants, who ordinarily

had no interest in the bankruptcy court proceeding. And all this without an actual

showing that the plaintiff intended to deceive. “The Burnes-Barger doctrine is not

an equitable doctrine because its application produces at-least-inequitable results,

if not manifestly unjust ones.” Id. at 1247.

      But Slater II revisited how the doctrine of judicial estoppel should be

applied in these situations. In that en banc decision, this circuit left in place the

dual requirements—that the plaintiff took an inconsistent position under oath in an

earlier proceeding and, in doing so, calculated to make a mockery of the judicial


                                           15
             Case: 17-14150     Date Filed: 10/15/2019    Page: 16 of 29


system. Slater II, 871 F.3d at 1180. But this circuit overruled the portions of

Burnes and Barger “that permit[ted] a district court to infer intent to misuse the

courts” from nondisclosure alone. Id. at 1176–77. In rejecting the inference,

Slater II held that in “determin[ing] whether a plaintiff’s inconsistent statements

were calculated to make a mockery of the judicial system, a court should look to

all the facts and circumstances of the particular case.” Id. at 1185. “[W]hether a

plaintiff intended to mislead the court . . . is separate from and not answered by

whether the plaintiff voluntarily, as opposed to inadvertently, omitted assets.” Id.

at 1186.

      When the district court made its judicial estoppel ruling in this case, it did

not have the benefit of Slater II. The district judge accordingly applied the Burnes-

Barger inference and concluded that Smith’s omission constituted an effort to

make a mockery of the courts. Because the district court—consistent with Burnes

and Barger—relied on the inference arising from the inconsistent statements, it

saw no need for an evidentiary hearing to gauge Smith’s credibility in person or to

otherwise resolve disputes of fact. Smith’s failure to list her claim on the

bankruptcy asset schedule was apparent from the record before the district court,

and the court determined that the omission in the bankruptcy schedule was

inconsistent with Smith’s claims in this case—satisfying the first prong of judicial

estoppel. The district court then relied on the Burnes-Barger inference to show


                                          16
               Case: 17-14150        Date Filed: 10/15/2019       Page: 17 of 29


intent to make a mockery of the courts, satisfying the second prong of judicial

estoppel.

       But absent application of the Burnes-Barger inference—and instead

applying Slater II’s “all the facts and circumstances” test—it is far from clear that

the district court would have (or could have on the record before it) applied judicial

estoppel here. There are many facts and circumstances bearing on Smith’s intent,

beginning with when she learned that she had a legal claim against Defendants.

Smith’s initial Complaint contains an allegation that “[d]uring and after her

employment, [she] spoke with [Defendants] on multiple occasions about being

misclassified and not [being] paid the overtime she was entitled to.” But Parker—

not Smith—signed that document. Whether Smith was the source of this

information or whether it was boilerplate language used by Parker to enhance the

damages claim or extend the period of the statute of limitations is unknown.5 In


       5
         29 U.S.C. § 260 provides: “In any action commenced prior to or on or after May 14,
1947 to recover unpaid minimum wages, unpaid overtime compensation, or liquidated damages,
under the Fair Labor Standards Act of 1938, as amended, if the employer shows to the
satisfaction of the court that the act or omission giving rise to such action was in good faith and
that he had reasonable grounds for believing that his act or omission was not a violation of the
Fair Labor Standards Act of 1938, as amended, the court may, in its sound discretion, award no
liquidated damages or award any amount thereof not to exceed the amount specified in [29
U.S.C. §] 216 . . . .”
        29 U.S.C. § 255(a) provides: “Any action commenced on or after May 14, 1947, to
enforce any cause of action for unpaid minimum wages, unpaid overtime compensation, or
liquidated damages, under the Fair Labor Standards Act of 1938, as amended, . . . (a) if the cause
of action accrues after May 14, 1947—may be commenced within two years after the cause of
action accrued, and every such action shall be forever barred unless commenced within two
years after the cause of action accrued, except that a cause of action arising out of a willful
violation may be commenced within three years after the cause of action accrued . . . .”
                                                17
             Case: 17-14150     Date Filed: 10/15/2019    Page: 18 of 29


her sworn declaration, Smith denied that she knew about the claim until after her

employment had ended, and Defendants deny that the conversations about

overtime pay and classification ever occurred. Assuming the conversations took

place, Smith’s request for overtime pay is likely not enough, by itself, to establish

knowledge of a legal claim against Defendants. There is no indication that she

spoke to an attorney or conducted her own research to determine that she had an

unliquidated legal claim. Smith did have experience as a legal assistant in

employment law, but there is no evidence that she was familiar with the FLSA or

IRS regulations. The only specific evidence as to when she learned of the claim is

her declaration, and there she says she was not aware of the claim until after her

bankruptcy case was dismissed.

      Another factor pertaining to Smith’s intent is the nature of the omission

itself. Neither Defendants nor the district court take issue with the truthfulness of

Smith’s answer on the bankruptcy schedule that she had no contingent claims at

the time of filing. At that point she had not begun her second term of employment

with Defendants. And no evidence was presented below tending to show that

Smith was aware of a duty to amend her asset schedule after the bankruptcy court

confirmed her proposed plan. Before Smith filed her bankruptcy petition, whether

such a duty existed was a matter of discussion in this circuit. See, e.g., Waldron v.

Brown (In re Waldron), 536 F.3d 1239, 1246 (11th Cir. 2008) (“We do not hold


                                          18
             Case: 17-14150     Date Filed: 10/15/2019   Page: 19 of 29


that a debtor has a free-standing duty to disclose the acquisition of any property

interest after the confirmation of his plan under Chapter 13. Neither the

Bankruptcy Code nor the Bankruptcy Rules mention such a duty . . . .”).

      The question whether a Chapter 13 petitioner has a post-confirmation duty to

update asset disclosures was put to rest with this circuit’s decision in Robinson—

decided just one year before Smith filed her bankruptcy petition—when the court

answered that question affirmatively. See 595 F.3d at 1274. Thus, while precedent

of this circuit imposes a duty upon bankruptcy petitioners to update their asset

schedules, it is not clear how Smith would have known of that duty. Perhaps her

bankruptcy lawyer advised her of the obligation, but there is nothing in the record

suggesting that.

      Then there is the important question of motive. The district judge mentioned

in his written order that Smith had denied motive to deceive the court, but in

rejecting that assertion the court mentioned only the supposed inconsistencies in

Smith’s positions. The district court did not identify a motive for Smith’s failure to

update her asset schedules. In a Chapter 7 bankruptcy, a petitioner is seeking to

avoid payment of debt. And in a Chapter 13 proceeding, a petitioner may seek

compromise of the debts owed. But Smith’s Chapter 13 Plan called for her to pay

her creditors 100% of the debts she owed, and her debts were not discharged when

her bankruptcy case was ultimately dismissed. If she had a motive for not


                                          19
              Case: 17-14150     Date Filed: 10/15/2019    Page: 20 of 29


disclosing the claim, it does not appear to have involved hiding the proceeds she

may have hoped to receive as a result of her suit against Defendants. But

determination of motive is for the district court in the first instance.

      Slater II’s rejection of the Burnes-Barger inference is a recognition that as a

tool of equity, judicial estoppel should serve justice. The results of judicial

estoppel are drastic—a party is deprived of the right to pursue a case regardless of

the claim’s merits. On the other side, a party escapes potential accountability for

wrongdoing without regard to the merits of the claim. Slater II acknowledges that

such extreme measures must rest on the circumstances of the case and not on an

inference. See also Brown v. Swann, 35 U.S. 497, 503 (1836) (observing that

because the goal of equity is to secure justice, it “should not be yielded to light

inferences, or doubtful construction”). Here, the district court—lacking Slater II’s

guidance—relied on the inference. On remand, the district court can and should

apply Slater II in making its judicial estoppel determination.

      2. Inconsistency Between Complaint and Amended Complaint

      Smith’s omission in her bankruptcy proceeding was not the only reason for

the district court’s judicial estoppel ruling. The district court also found that the

doctrine applied because Smith filed inconsistent pleadings in this action.

      Smith’s initial Complaint referenced conversations with Defendants in

which Smith claimed entitlement to reclassification and overtime pay. This


                                           20
             Case: 17-14150      Date Filed: 10/15/2019    Page: 21 of 29


allegation was absent from the Amended Complaint, which was followed by

Smith’s declaration to the contrary. The Amended Complaint’s omission of the

reference to the conversations with Defendants conformed to the position

Defendants took in their Answer denying that the conversations occurred.

Defendants nonetheless argued that this inconsistency in Smith’s filings was also a

basis for judicial estoppel. The district court agreed and determined that Smith’s

pleadings—her Complaint and Amended Complaint—were indeed inconsistent

and formed an independent basis for imposition of judicial estoppel.

      According to the district court, Smith’s “about-face” between the time of her

Complaint and Amended Complaint about when she became aware of her overtime

claim against Defendants constituted two inconsistent positions, advanced at

different times during this proceeding, with the intent “to make a mockery of the

judicial system.” The district court arrived at this conclusion because, at the time,

Eleventh Circuit precedent established by Burnes and Barger permitted the

inference that a party’s taking of inconsistent positions meant that the party

intended to manipulate the judicial system. As explained in part III.A.1. of this

opinion, this circuit renounced the use of such an inference in Slater II, at least in

the context of contemporaneous (or near contemporaneous) bankruptcy

proceedings and civil litigation. After Slater II, we now require that district courts

“consider the totality of the facts and circumstances of the case to determine


                                           21
             Case: 17-14150     Date Filed: 10/15/2019    Page: 22 of 29


whether a plaintiff intended to make a mockery of the judicial system” before

judicially estopping that party’s claim based on an inconsistent bankruptcy filing.

Slater II, 871 F.3d at 1188.

      The same considerations that caused this Court to reject the Burnes-Barger

inference in an inconsistent bankruptcy filing apply equally to an inconsistent

statement in a prior pleading in the same civil proceeding. It is at odds with the

purpose and practices of the federal district courts to dismiss a plaintiff’s claim

wholesale because of inconsistencies in pleadings. In fact, we explicitly permit

litigants to assert inconsistent positions when pleading their case. See Fed. R. Civ.

P. 8(d)(3) (“A party may state as many separate claims or defenses as it has,

regardless of consistency.”).

      Presuming that the claim at issue is meritorious and in compliance with Rule

11, permitting a district court to strike a claim merely because of inconsistencies in

the pleadings would be a dangerous precedent to set. First, it would dissuade

parties from amending their pleadings for fear of jeopardizing the merits of their

entire claim. This would be contrary to the federal procedural rules, which

liberally permit parties to amend their pleadings. For example, a party is given 21

days after the service of a responsive pleading or a motion under Rule 12 to freely

amend its pleading—a rule deliberately fashioned to allow the original pleader to

address “issues that [they] had not considered” presented by the responsive


                                          22
             Case: 17-14150     Date Filed: 10/15/2019    Page: 23 of 29


pleadings. Fed. R. Civ. P. 15(a) advisory committee’s note to 2009 amendment.

Further, while a party may technically amend only once as a matter of right, the

Rules encourage district courts to “freely give leave” for subsequent amendments

“when justice so requires.” Fed. R. Civ. P. 15(a)(2). Instead of freely giving leave

to adjust the factual underpinning of a pleading, the same-case application of

judicial estoppel would instead encourage district courts to completely dismiss

claims for want of consistency. And it would encourage—not discourage—

deception by litigants. It is inconceivable that this is how the federal courts are

supposed to work.

      Inconsistencies in a party’s statements during litigation are supposed to add

to the adversary process, not destroy it. For example, prior inconsistent statements

that are made under oath may be used to impeach a witness’s testimony on cross-

examination and are explicitly exempted from the usual hearsay prohibitions. See

Fed. R. Evid. 801(d)(1)(A). When the statements are made by a party, the party’s

adversary may introduce them into evidence as admissions. See Fed. R. Evid.

801(d)(2). And an inconsistent statement as contemplated by these rules can come

from any forum where sworn statements are made; depositions, sworn answers to

interrogatories, and previous proceedings are all fair game.

      We want parties to challenge the authenticity and credibility of their

adversaries. To instead apply judicial estoppel under the circumstances presented


                                          23
             Case: 17-14150       Date Filed: 10/15/2019   Page: 24 of 29


here would be to allow inconsistencies to swallow up potentially meritorious

claims and dissuade the adversary process. See Slater II, 871 F.3d at 1187

(reasoning that the application of judicial estoppel without finding a deliberate

attempt to mislead the courts allows “the civil defendant [to avoid] liability on an

otherwise potentially meritorious civil claim while providing no corresponding

benefit to the court system.”).

      Inconsistencies in a party’s position over time do not threaten the integrity of

the federal courts. They signal that it is functioning properly. It was error for the

district court to ground judicial estoppel in the inconsistencies between Smith’s

initial and amended complaints.

      B. Retaliation

      We now consider Smith’s challenge to the grant of summary judgment in

favor of Defendants on her retaliation claim. Smith argues that Defendants

conspired with others in taking two actions against Parker that constitute retaliation

against Smith. First, Smith claims that NELA-AL wrongfully suspended Parker’s

membership in the organization. Second, Smith complains that Saxon threatened

Parker, stating that if Smith did not dismiss the lawsuit, Defendants would file

counterclaims for breach of contract, tortious interference, and “stealing time.”

The district court correctly granted summary judgment to Defendants as to both of

these purportedly adverse actions.


                                           24
             Case: 17-14150     Date Filed: 10/15/2019    Page: 25 of 29


      In granting Defendants’ motion, the district court analyzed the requirements

of a cause of action for FLSA retaliation. The retaliation provision of the FLSA

makes it unlawful for an employer to “in any other manner discriminate against

any employee because such employee has filed any complaint.” 29 U.S.C.

§ 215(a)(3). To prove retaliation, a plaintiff must ultimately show: “(1) she

engaged in activity protected under [the] act; (2) she subsequently suffered adverse

action by the employer; and (3) a causal connection existed between [her] activity

and the adverse action.” Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342–43 (11th

Cir. 2000) (quoting Richmond v. ONEOK, Inc., 120 F.3d 205, 208–09 (10th Cir.

1997)).

      It is undisputed that Smith satisfies the first element of her retaliation claim

because the suit against Defendants for violation of the FLSA was a protected

activity. See 29 U.S.C. § 215(a)(3). But that is as far as she can go. Neither

NELA-AL’s suspension of Parker nor Saxon’s discussion of possible

counterclaims passes the governing test for what constitutes adverse action.

      As the Supreme Court has explained, not just any adverse action will do; to

be adverse, an action taken by an employer must be material. Burlington, 548 U.S.

at 57. To meet the materiality requirement, actions of employers “must be harmful

to the point that they could well dissuade a reasonable worker from making or

supporting a charge of discrimination.” Id. The test for materiality is “objective,”


                                          25
               Case: 17-14150       Date Filed: 10/15/2019      Page: 26 of 29


though “the significance of any given act of retaliation will often depend upon the

particular circumstances.” Id. at 68–69.

       Material adverse actions are not limited to those that are directly “related to

employment or occur at the workplace.” Id. In Thompson v. North American

Stainless, LP, 562 U.S. 170 (2011), the Supreme Court recognized that under some

circumstances, employers’ adverse actions against third parties may also qualify as

actionable retaliation. 6 The Supreme Court declined to categorically identify

relationships susceptible to third-party retaliation, noting that “the significance of

any given act of retaliation will often depend upon the particular circumstances.”

Id. at 175 (quoting Burlington, 548 U.S. at 69). Instead, the Court ruled that the

objective, Burlington “reasonable worker” standard is a good fit. Id. In applying

that test, courts should consider the nature of the relationship between the third

party and the employee, along with the severity of the action taken. See id.

(explaining that the Court would “expect that firing a close family member will

almost always meet the Burlington standard, and inflicting a milder reprisal on a

mere acquaintance will almost never do so, but beyond that we are reluctant to




       6
          Although Thompson and Burlington are Title VII cases, courts have often relied on Title
VII retaliation cases when assessing whether conduct constitutes material adverse action under
the FLSA. See, e.g., Mullins v. City of New York, 626 F.3d 47, 53 (2d Cir. 2010); Noack v.
YMCA, 418 F. App’x 347, 353 (5th Cir. 2011); Darveau v. Detecon, Inc., 515 F.3d 334, 342 (4th
Cir. 2008).


                                               26
                Case: 17-14150   Date Filed: 10/15/2019   Page: 27 of 29


generalize”).

      1. NELA-AL’s Suspension of Parker

      NELA-AL’s suspension of Parker was not materially adverse. This action

would not cause a reasonable worker—especially one with employment litigation

experience who was no longer working for the accused employer—to back off the

prosecution of her case. In fact, that is not what happened. As evidenced by the

Amended Complaint and this appeal, Smith doubled down, continuing to zealously

prosecute her case against Defendants.

      And even if the action qualified as adverse, there is no record evidence

indicating that Defendants participated in the NELA-AL decision to suspend

Parker. Alicia was the only member of the Defendant firm who was a NELA-AL

board member, but she did not participate in the vote. Saxon was also a member of

the board and admits that he likely voted in favor of the suspension, but there is no

evidence that he did so at the direction or request of Defendants.

      True, as Defendants’ lawyer, Saxon was their agent; but there is no evidence

to support a conclusion he had direct authority to cast a vote to suspend Parker.

And while the authority to represent Defendants included the authority to perform

“acts which are incidental to it, usually accompany it, or are reasonably necessary

to accomplish it,” Ramos-Barrientos v. Bland, 661 F.3d 587, 600 (11th Cir. 2011)

(quoting Restatement (Second) of Agency § 35), Saxon’s vote to suspend Parker


                                          27
               Case: 17-14150    Date Filed: 10/15/2019   Page: 28 of 29


does not fall within this scope. The bottom line is that even though the record

permits the inference that Saxon had his client’s interests in mind, nothing permits

an inference that Defendants expressly or implicitly authorized his vote to suspend

Parker from NELA-AL or his encouragement of other board members to do the

same.

         2. Saxon’s Threat of Counterclaims

         We now turn to Smith’s assertion that Saxon’s threat of counterclaims made

during his conference with Parker constitutes actionable retaliation. It does not.

By that time, the suit was underway. A reasonable worker would not abandon or

compromise a pending lawsuit because counsel for her former employer promised

counterclaims if the suit proceeded. And as noted, Smith—an experienced legal

assistant—was in no way deterred by the information that counterclaims would be

filed.

         Because, in the context of this case, Saxon’s statements to Parker—Smith’s

lawyer—do not constitute material adverse action, we do not address whether

threats of counterclaims made by an employer directly to an employee might form

the basis of a retaliation claim. In urging that we do so, Smith relies on this

circuit’s decision in NLRB v. U.S. Postal Service, 526 F.3d 729 (11th Cir. 2008).

Unlike this case, U.S. Postal Service involved an employer’s threat made directly

to an employee after the employee filed an unfair labor practice charge. Id. at 730–


                                          28
               Case: 17-14150        Date Filed: 10/15/2019        Page: 29 of 29


31. Smith also relies on the Supreme Court’s decision in Bill Johnson’s

Restaurants, Inc. v. NLRB, a case in which the Supreme Court held that

“[r]etaliatory motive and lack of reasonable basis are both essential prerequisites to

the issuance of a cease-and-desist order against a state suit.” 461 U.S. 731, 748–49

(1983). But that case also did not involve a threat to file a counterclaim made by

one lawyer to another during pending litigation.7

       IV. Conclusion

       For the reasons explained above, we affirm the district court’s summary

judgment in favor of Defendants on Smith’s FLSA retaliation claims. But we

vacate the judgment granting Defendants’ motion for summary judgment on

Smith’s FLSA overtime and breach of contract claims and remand to the district

court for further proceedings consistent with this opinion.

       AFFIRMED in part, VACATED in part, and REMANDED.



       7
          Defendants also contend that Smith’s retaliation claim is barred by litigation immunity.
Smith, on the other hand, argues that her retaliation claim survives because the threatened
counterclaims were meritless.
         Smith’s argument raises serious policy questions. Courts encourage settlements as a
matter of public policy to promote amicable resolution of cases and to avoid the expense of
litigation. See, e.g., Munford v. Munford, Inc. (In re Munford, Inc.), 97 F.3d 449, 455 (11th Cir.
1996) (“[P]ublic policy strongly favors pretrial settlement in all types of litigation because . . .
cases . . . ‘can occupy a court’s docket for years on end, depleting the resources of parties and the
taxpayers while rendering meaningful relief increasingly elusive.’” (quoting U.S. Oil & Gas v.
Wolfson, 967 F.2d 489, 493 (11th Cir. 1992))). Discussions between counsel regarding the
strengths and weaknesses of their clients’ positions are essential in reaching settlements. And
courts should be cautious in taking action to chill the willingness of counsel to engage in such
discussions. But we do not reach these issues because Defendants’ conduct does not qualify as
material adverse action.
                                                 29